Citation Nr: 9931832
Decision Date: 11/10/99	Archive Date: 12/06/99

DOCKET NO. 96-21 364               DATE NOV 10, 1999

On appeal from the Department of Veterans Affairs Regional Office
Pittsburgh, Pennsylvania

THE ISSUES

1. Entitlement to an increased rating for residuals of left knee
injury, currently evaluated as 30 percent disabling.

2. Entitlement to an increased rating for residuals of bums to the
left arm and hand, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Hickey, Counsel

INTRODUCTION

The veteran had active service from January 1943 to November 1945.

This appeal to the Board of Veterans' Appeals (Board) arises from
the August 1995 rating decision of the Department of Veterans
Affairs (VA) Regional Office (RO) which denied a rating greater
than 20 percent for residuals of left knee injury, and from the
September 1995 rating decision which denied a rating greater than
I 0 percent for bum scars of the left arm and hand. By a rating
action in January 1998 the evaluation of left knee disability was
increased to 30 percent. The veteran, through his representative,
has indicated his continued disagreement with that rating.

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the
veteran's claim for increased rating for residuals of left knee
injury has been developed.

2. Residuals of left knee injury include instability, and
radiographic evidence of marked degenerative joint disease
manifested by bony prominence and swelling, with painless range of
motion measured as no more restricted than 5 degrees extension to
100 degrees flexion.

CONCLUSION OF LAW

The criteria for a 40 percent evaluation have been met for the
veteran's residuals of left knee injury, with instability, and
degenerative arthritis. 38 U.S.C.A. 1155, 5107(b) (West 1991); 38
C.F.R.  4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic
Codes 5003, 5257, 5261 (1999).

- 2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that the veteran injured his left
knee in 1944, dislocating the articular cartilage, and lateral
semilunar cartilage. Following a period of immobilization in a
plaster cast the veteran was returned to duty and reinjured his
knee in August 1945. A report dated in October 1945 reflects that
the joint showed no swelling or limitation of motion, but there was
increased mobility and tenderness over the external collateral
ligament. It was believed the veteran had moderate instability of
the cruciate ligament and the fibular collateral ligament as well
as mild osteoarthritis. He was discharged on a certificate of
disability with the diagnoses of 1. Rupture, partial, posterior
cruciate ligament and fibular collateral ligament, of the left knee
joint, secondary to injury incurred in line of duty. 2. Chronic,
traumatic, osteoarthritis, of the left knee secondary to injury.

Service connection was granted by a rating action in December 1945
for residuals of injury to the WP of the left knee joint with
osteoarthritis of the left knee, evaluated as 30 percent disabling.

Private medical reports dated in February 1947 reflect recurrent
medial subluxation of the left patella when standing and forcibly
attempting to place weight on the left leg, which was accomplished
by giving the left knee a slight lateral twist. There was no other
preternatural mobility of the joint. The veteran wore a steel brace
to support a recurrent subluxation of the knee.

A VA orthopedic examination dated in April 1949 revealed
crepitation, but no limitation of motion in the left knee. There
was marked instability of the lateral and the crucial ligaments,
with a considerable amount of anteroposterior play in the knee
joint. The diagnosis was residual instability and subluxation of
the left knee. Disability was assessed as marked.

3 -

The report of a VA examination dated in February 1961 reflects
definite lateral motion or in stability in the left knee with no
swelling or limitation of motion. The evaluation of left knee
disability was reduced to 20 percent by a rating action in March
1961.

Private medical reports dated in February 1993 reflect that the
veteran had increased frequency of left knee giving way to the
extent that he was barely able to ambulate. It was noted he had no
complaint of pain. Objective findings included swollen knee,
unstable to varus/valgus stress. X-rays disclosed tricompartmental
disease. The assessment was neuropathy of the left knee. In
November 1993 it was recorded that his neuropathic left knee was
controlled with a brace. When the veteran was seen in September
1994 for evaluation of his neuropathic Charcot knee a change in the
type of brace was planned due to an increasing number of falls.

Received in August 1994 were copies of two letters signed by
private physicians and recommending that the veteran be provided a
power operated cart. In an undated letter Joseph Iobst, M.D.,
referred to totally incapacitating bilateral leg and foot pain
interfering with motion either with a cane or with a wheelchair. A
letter signed by Thomas E. Brown, M.D., is dated in August 1993 and
reflects that the veteran had been under his care for Charcot
arthropathy of the left knee. In association with insensate feet
due to diabetes mellitus, the veteran's left knee condition caused
significant impairment of his ability to ambulate with crutches or
other assistance devices. A form signed by Dr. Iobst and dated in
March 1994 reflects an impression of severe diabetic neuropathy,
with limited weight bearing and lack of balance. It was reported
that the veteran was unable to walk without falling and that he had
marked weakness of the legs.

VA outpatient treatment records dated in January 1995 reflect left
knee sprain. A VA examination was conducted in March 1995. It was
recorded that the veteran had been in treatment for diabetes
mellitus for 18 years. Physical examination of the left knee
disclosed some mild deformity, but no discernable swelling. The
veteran walked with the aide of a cane and knee brace. When he was
without the brace, his knee reportedly gave way causing falls.
Range of motion was from zero

4 -

to 120 degrees. X-rays revealed prominent degenerative changes with
marked narrowing of the joint space.

Also of record is an April 1996 statement signed by the veteran's
private medical doctors, Thomas E. Brown, M.D., and John M.
Parenti, M.D., who reported that the veteran, who had been under
their treatment for several years for his neuropathic left knee,
was essentially confined to household ambulation because of severe
left knee instability, and using a motorized cart for community
ambulation. He also utilized a stiff brace to provide extrinsic
stability to the knee.

On VA examination conducted in July 1996 the veteran reported pain
in his left knee for many years, actually decreased over the
previous 15 years. His chief complaint related to instability of
the knee which frequently gave way, without associated pain. On
physical examination it was noted the veteran was very obese. He
walked with a very unsteady gait using a cane. Examination revealed
an enlarged, arthritic appearing left knee, with a very small
effusion. He also had very mild varus deformity of the knee. Range
of motion was 5 degrees extension to 100 degrees flexion. There was
no varus or valgus laxity of the knee with negative anterior and
posterior drawers and negative Lachman. The veteran had joint line
tenderness medially, laterally and involving his patellofemoral
joint. He also had diminished light touch sensation below his knees
bilaterally, and diminished proprioception of his knee, ankles and
toes. X-rays of the left knee disclosed tricompartmental
degenerative joint disease without significant subluxation of the
joint. The diagnoses were advanced degenerative joint disease of
the left knee involving all three compartments; diabetic peripheral
neuropathy with resulting diminished light touch sensation as well
as diminished proprioception, and no evidence of ligamentous
laxity.

On VA examination conducted in April 1997 the left knee was
significantly enlarged on inspection. There was a mild degree of
overall swelling considered most likely secondary to bone
proliferation. Range of motion was zero to 110 degrees without
pain. Pain and instability were noted on weightbearing. Stress
evaluation revealed a 1 plus to 2 opening of the medial ligament to
valgus stress.

- 5 -

The veteran had normal stability to varus stress and also on
anterior and posterior stress. He had no light touch sensation from
the foot cephalad until above the knee. His distal femur did have
some light touch sensation and his level was slightly higher than
on the right side. X-rays showed marked tricompartmental
degenerative arthritis similar to the previous study. The diagnosis
was left knee degenerative joint disease. The examiner commented
that in addition to degenerative joint disease manifested by bony
prominence and swelling, the veteran had clinical instability to
valgus opening, which probably represented some incompetence of the
medial collateral ligament. The veteran had pain on weightbearing
and not on motion. The pain was attributed to non service-connected
diabetic neuropathy. Although diabetic neuropathy could certainly
accelerate the degenerative process, it was felt that the veteran's
left knee degenerative joint disease was not solely or even mostly
due to diabetic neuropathy, inasmuch as the right knee and both
ankles and feet were unaffected by deformities. The left knee
arthritis was considered to result from other causes, which could
have included the left knee instability.

Legal Analysis

In general, an allegation of increased disability is sufficient to
establish a well-grounded claim seeking an increased rating.
Proscelle v. Derwinski, 2 Vet. App. 629 (1992). In this case there
is no indication that there are unobtained records which are
available and which would aid a decision in this case. Accordingly,
we conclude that the record is complete and that there is no
further duty to assist the veteran in developing the claim, as
mandated by 38 U.S.C.A. 5107(a).

Disability evaluations are assigned by applying a schedule of
ratings which represent, as far as can practically be determined,
the average impairment of earning capacity. 38 U.S.C.A. 1155; 38
C.F.R. 4.1. Separate diagnostic codes identify the various
disabilities. The Department of Veterans Affairs (DVA) has a duty
to acknowledge and consider all regulations which are potentially
applicable through the assertions and issues raised in the record
and to explain the reasons and bases for its conclusions. Schafrath
v. Derwinski, 1 Vet.App. 589 (1991).

- 6 -

These regulations include, but are not limited to 38 C.F.R. 4. 1,
and 4.2. Also, 38 C.F.R. 4.10. In accordance with 38 C.F.R. 4.7,
where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise the lower rating will be assigned. In every
instance where the schedule does not provide a zero percent
evaluation for a diagnostic code, a zero percent evaluation shall
be assigned when the requirements for a compensable evaluation are
not met. 38 C.F.R. 4.31. Under 38 C.F.R. 4.3 any reasonable doubt
regarding the current level of the veteran's disability must be
resolved in his favor.

38 C.F.R. 4.40 requires consideration of functional disability due
to pain and weakness. Under 38 C.F.R. 4.45, as regard the joints,
the factors of disability reside in reductions of their normal
excursion of movements in different planes. In rating disability of
the joints consideration is to be given to pain on movement,
swelling, deformity or atrophy of disuse. Additionally, it is the
intention of the rating schedule to recognize actually painful
joints due to healed injury as entitled to at least the minimum
compensable rating for the joint. 38 C.F.R. 4.59.

The veteran's left knee disability is currently evaluated under the
provisions of Diagnostic Code 5257 pertaining to impairment of the
knee including recurrent subluxation or lateral instability. Under
Code 5257 a maximum 30 percent evaluation is provided where
impairment is severe. Moderate impairment warrants a 20 percent
rating under Code 5257, and a 10 percent evaluation is for
assignment where impairment is slight. Inasmuch as the 30 percent
rating currently in effect is the maximum evaluation available
under Code 5257, no higher rating is for assignment for the
veteran's knee disability on the basis of ligamentous instability.

The medical evidence also reflects radiographic findings of marked
tricompartmental osteoarthritis arthritis of the left knee.
Degenerative arthritis established by X-ray findings is rated on
the basis of limitation of motion under the appropriate diagnostic
codes for the specific joint or joints involved. When, however, the
limitation of motion of the specific joint or joints involved is

- 7 -

noncompensable under the appropriate diagnostic codes, a rating of
10 percent is for application for each such major joint or group of
minor joints affected by limitation of motion, to be combined, not
added under Diagnostic Code 5003. Limitation of motion must be
objectively confirmed by findings such as swelling, muscle spasm,
or satisfactory evidence of painful motion.

Evaluation of limitation of leg motion is governed by the
provisions of Diagnostic Codes 5260, and 5261. Diagnostic Code 5260
provides a 10 percent rating where the evidence demonstrates
flexion limited to 45 degrees. The criterion for a noncompensable
evaluation requires flexion limited to 60 degrees. Under Diagnostic
Code 5261 a 10 percent rating is assigned where extension is
limited to 10 degrees. A noncompensable evaluation is for
assignment where extension is limited to 5 degrees.

The General Counsel of VA has held in a precedent opinion that a
veteran who has arthritis and instability in his knee may receive
separate ratings under Codes 5003 and 5257 (see VAOPGCPREC 23 -97
(July 1, 1997; revised July 24, 1997), without violating the rule
against pyramiding in the assessment of service-connected
disability 38 C.F.R. 38 C.F.R. 4.14. The VA General Counsel has
since held that separate ratings are only warranted in these types
of cases when the veteran has limitation of motion in his knee to
at least meet the criteria for a zero-percent rating under Codes
5260 or 526 1, or (consistent with DeLuca v. Brown, 8 Vet. App. at
204-7 and 38 C.F.R. 4.45 and 4.59) where there is probative
evidence showing the veteran experiences painful motion
attributable to his osteoarthritis. See VAOPGCPREC 9-98 (Aug. 14,
1998).

In this case the medical evidence does not reflect limitation of
motion which is compensable under either Code 5260 or Code 5261,
inasmuch as the veteran is not shown to have left leg extension
limited to 10 degrees or flexion limited to 60 degrees. However the
July 1996 range of motion findings meet the criteria for a zero
percent rating under Diagnostic Code 5261, and arthritis shown on
x-rays is also evidenced by overall swelling of the knee.
Accordingly, a separate, 10 percent evaluation is for assignment
for degenerative arthritis of the left knee under Code

8 -

5003. Taking into account all the manifestations of the veteran's
left knee disability, including both instability, and arthritis, a
40 percent rating is warranted.

Although full consideration has been given to the application of
those regulations noted above requiring that functional impairment
due to pain be reflected in the evaluation of joint disabilities,
no higher rating is warranted on that basis, inasmuch as the
evidence in this case reflects painless range of motion in the left
knee and the medical examiner has attributed the pain noted on
weightbearing to non service- connected diabetic neuropathy.

ORDER

A 40 percent rating is granted for residuals of left knee injury,
with instability and degenerative arthritis.

REMAND

With regard to the evaluation of residuals of bum scars, the recent
VA examiner noted conspicuously decreased left hand grip by
comparison to the right side and possible impairment of vibratory
sensation distally in the fingers of the left hand. It was
considered uncertain what extent of impairment was attributable to
the service- connected disability versus the non service-connected
diabetic neuropathy. Further medical clarification is warranted in
order to ensure that VA has fulfilled its obligation to assist the
veteran in the development of the evidence pertinent to his well-
grounded, increased rating claim, and to ensure a fully informed
determination in the evaluation of his service-connected
disability.

Accordingly, the case is REMANDED for the actions listed below.

The law requires full compliance with all orders in this remand.
Stegall v. West, 11 Vet.App. 268 (1998). Although the instructions
in this remand should be carried

- 9 -

out in a logical chronological sequence, no instruction may be
given a lower order of priority in terms of the necessity of
carrying out the instruction completely.

1. The RO and any physician to whom this case is assigned for an
examination and/or a statement of medical opinion must read the
entire remand, to include the explanatory paragraphs above the
numbered instructions.

2. The RO should contact the veteran and request that he submit the
names and addresses of all health care providers, VA or private,
who have evaluated or treated him for the residuals of bums to the
left arm and hand since September 1995. After securing the
necessary releases, the RO should request copies of any previously
unobtained medical records for association with the claims folder.

3. Following the completion of the above requested development the
veteran should be scheduled for a special VA examination to assess
the nature and extent of the residuals of bums to the left arm and
hand, to include specialty examinations in neurology and
dermatology, if indicated. The examiner(s) must thoroughly review
the claims folder prior to evaluating the veteran. All indicated
special tests and studies should be conducted and all clinical
finding clearly set forth in the examination report. The
examiner(s) should clearly describe all symptoms and findings which
are, at least as likely as not, attributable to the service
connection residuals of burns, and describe any resulting
functional impairment.

- 10-

3. Following completion of all mandated development the RO should
review the veteran's claim on the basis of all evidence of record
and all applicable law and regulations. If action taken remains
adverse to the veteran, he and his representative should be
provided a supplemental statement of the case and the applicable
time to respond.

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration, if appropriate. The appellant need take no action
until otherwise notified. The purpose of this REMAND is to obtain
additional information and to ensure due process of law. No
inference should be drawn regarding the final disposition of the
claim as a result of this action. The appellant has the right to
submit additional evidence and argument on the matter or matters
the Board has remanded to the regional office. Kutscherousky v.
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

G. H. SHUFELT
Member, Board of Veterans' Appeals


- 11 -


